Citation Nr: 1012777	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION
The  issue of entitlement to a total disability evaluation 
based upon individual unemployability (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Veteran had active military service from April 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This case was brought before the Board in February 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts entitlement to an evaluation in excess 
of 70 percent for PTSD.  Upon reviewing the record, the 
Board observes the Veteran was provided a VA examination for 
his PTSD in February 2010.  However, only the final page of 
the ten-page examination report was associated with the 
claims file.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, because the Board has identified 
outstanding VA records pertinent to the Veteran's current 
claim on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claim; a 
reasonable effort should be made to obtain such records.  
See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment for the Veteran's service-
connected PTSD.  Specifically, the 
entire February 2010 VA PTSD 
examination report must be associated 
with the claims file.  Efforts to 
obtain these records must continue 
until it is determined that they do not 
exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified and this 
should be documented for the record.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2) (2009).

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



